Title: To James Madison from Thomas P. Grosvenor, 1 April 1816
From: Grosvenor, Thomas P.
To: Madison, James


                    
                        Sir,
                        
                            Washington
                            April 1st 1816
                        
                    
                    I understand that Col Samuel Hawkins has made application for the office of Commissioner under the Act to authorize payment for property lost &c by the capture of the Enemy &c.
                    I beg leave to state to you that I am and long have been well acquainted with Col Hawkins. I know him to be every way qualified for that office. And I am very sure no gentleman could be selected who would be more solicitous to do justice both to the Government & the Claimant. I may speak too warmly for him. But the above is my decided conviction. And I should heartily rejoice to see him obtain the appoin[t]ment. With Great Respect I am Your obedient
                    
                        T P Grosvenor
                    
                